Citation Nr: 1602025	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  12-24 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating higher than 20 percent for degenerative disc disease of the cervical spine.

2. Entitlement to a rating higher than 10 percent for torn anterior cruciate ligament of the right knee with limitation of motion.

3. Entitlement to a rating higher than 20 percent for torn anterior cruciate ligament of the right knee with instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to April 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which granted a temporary 100 percent rating based on surgical or other treatment necessitating convalescence for the Veteran's cervical spine disability effective October 21, 2010, and assigned a 20 percent rating from December 1, 2010.  This decision also granted service connection for torn anterior cruciate ligament of the right knee with limitation of motion and increased the disability rating from 10 percent to 20 percent for torn anterior cruciate ligament of the right knee with instability.  The Veteran seeks even higher evaluations for his service-connected disabilities.

In November 2015, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claims on appeal that have been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran was last provided a VA examination to address the severity of his service-connected right knee and cervical spine disabilities in December 2014.  At his November 2015 hearing, the Veteran indicated that his symptoms, including blackouts, knee instability and flare-ups, had increased in severity.  Accordingly, the Board believes an additional examination would be helpful in determining the current level of severity of the Veteran's right knee and cervical spine disabilities and their associated symptoms in order to appropriately decide these claims.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  Ongoing treatment records must also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she identify all outstanding private treatment records related to her service-connected partial right knee replacement (right knee disability).  Request that she provide, or authorize VA to obtain these records.  Obtain complete copies of VA outpatient treatment records, if any, and associate these records with the claims file.
 
 2. Following receipt of any outstanding medical records, please schedule the Veteran for an orthopedic VA examination to assess the current severity of his right knee disabilities.  A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder and VBMS. The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

The examiner should describe in detail all symptoms attributable to the service-connected right knee disabilities and their current severity, including whether the right knee is unstable.  The examiner should record pertinent medical complaints, symptoms, and clinical findings, including specifically range of motion in degrees.  The examiner should also set forth the extent of any functional loss present for the service-connected right knee disabilities due to weakened movement, excess fatigability, incoordination, or pain on use.  Any additional impairment on use or in connection with any flare-up should be described, to the extent possible, in terms of the degree of additional range-of-motion loss.  The degree of functional impairment or interference with daily activities, if any, should be described in adequate detail.  In this regard, the examiner's attention is directed to the Veterans contentions that he experiences weakness in his right knee, which have resulted in falls.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.
 
 3. Next, schedule the Veteran for a VA examination with an appropriate clinician to determine the current severity of his service-connected cervical spine disability.  A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder and VBMS.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

 The examiner must conduct any appropriate interviews and clinical testing to respond to the inquiries, including x-rays of the Veteran's cervical spine and neurological testing. 

The examiner must report the complete range of motion for the cervical spine.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  The examiner must further clarify whether there is ankylosis of the cervical spine. 

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




